 Case 3:10-cr-00250-PGS Document 47 Filed 07/13/20 Page 1 of 12 PageID: 201



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                                  Civil Action No.:
                                                                3:10-cr-00250-PGS-1

 v.                                                      MEMORANDUM AND ORDER

 ERIC M. GORE,

                          Defendant.

SHERIDAN, U.S.D.J.

       This matter comes before the Court on Defendant Eric M. Gore’s (“Defendant”) motion

for compassionate release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). (ECF Nos. 36, 39).

Defendant is currently housed at FCI Loretto and is serving the remaining few years of his 188-

month federal prison sentence. Defendant contends that the Court should order his immediate

release from prison because the grave threat that the novel coronavirus (“COVID-19”) poses at

FCI Loretto, coupled with his chronic respiratory conditions and related health factors, place him

at an elevated risk of severe illness and/or death if he contracts the virus. Defendant also asserts

that he has been rehabilitated and would pose a low security risk to his community if released.

       The Government opposes Defendant’s motion, maintaining that Defendant is a generally

healthy individual and would present a danger to the safety of the community if released. Oral

argument was held on June 30, 2020. For the reasons stated below, Defendant’s motion is denied

without prejudice.

                                                 I.

       By way of background, Defendant’s conviction stems from his role in a drug trafficking

ring in and around Trenton, New Jersey, between October 2008 and April 2009.


                                                 1
    Case 3:10-cr-00250-PGS Document 47 Filed 07/13/20 Page 2 of 12 PageID: 202



        On April 12, 2010, Defendant entered into a plea agreement in which he pleaded guilty to

one count of conspiracy to distribute and possess with intent to distribute one kilogram or more of

heroin, in violation of 21 U.S.C. §§ 841 and 846. (See Plea Agreement, p. 1, ECF No. 29). In the

Plea Agreement, the parties stipulated that Defendant was a leader of the drug trafficking

organization, and the offense involved at least one but less than three kilograms of heroin.

(Schedule A, Plea Agreement ¶¶ 3, 5). At the time he pleaded guilty, Defendant demonstrated

contrition for his actions and accepted responsibility for the offense charged. (Id. ¶ 6).

        On February 1, 2011, Judge Mary L. Cooper, U.S.D.J.1, sentenced Defendant to 188

months in prison to be followed by a term of 5 years of supervised release. (Judgment, p. 2-3,

ECF No. 33). Defendant was deemed a “career offender” at the time of sentencing because he had

previously been convicted of several drug-related crimes in New Jersey state court.            See

Presentence Investigation Report (“PSR”). Defendant was serving probation for a state court

conviction of possession of a controlled substance when he was arrested for the underlying offense

at issue here, thereby violating his probation. PSR ¶ 62, 64.

        Despite these facts, Judge Cooper departed downward from the sentencing guideline range,

noting that Defendant had expressed remorse for his actions and had taken affirmative steps to

improve himself, such as earn a GED while in pre-trial detention. (See Def.’s Moving Br. 2, ECF

No. 39). Judge Cooper also imposed various conditions of release, including alcohol and drug

testing and treatment as well as a prohibition on gang and criminal affiliations. (Judgment, pp. 3-

5).



1
  Section 3582 requires compassionate release motions to be addressed to the sentencing court.
See 18 U.S.C. § 3582(c). In this case, Judge Cooper was the District Court Judge who sentenced
Defendant, but Judge Cooper is retired and on inactive status. Therefore, all further proceedings
in this case have been reassigned to me. See Docket, Crim. Action No. 10-cr-00250-PGS-1.


                                                  2
    Case 3:10-cr-00250-PGS Document 47 Filed 07/13/20 Page 3 of 12 PageID: 203



        Defendant began serving his sentence in March 20092; his projected release date is January

12, 2023. (Def.’s Moving Br. 2). Thus, to date, Defendant has served slightly over 70% of his

sentence. (Id.). On April 28, 2020, the Bureau of Prisons (“BOP”), through FCI Loretto’s Warden,

denied Defendant’s administrative request for compassionate release after finding that Defendant

was generally healthy, both physically and mentally, and therefore ineligible for compassionate

release. (BOP Compassionate Release Denial, Apr. 28, 2020, Ex. A to Government Opp’n Br.,

ECF No. 43-1). Defendant filed his present motion for compassionate release shortly thereafter.

        Defendant, who is 38 years old, claims that his asthma and bronchitis, along with his race,

sex, and obesity, increase the risk of serious medical complications should he contract COVID-

19. Defendant also alleges that he does not pose a threat to the community.

                                                 II.

        Once a federally imposed sentence commences, a district court has limited authority to

modify that sentence. Dillon v. United States, 560 U.S. 817, 825 (2010); United States v.

Weatherspoon, 696 F.3d 416, 420 (3d Cir. 2012).

        The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) and permits a criminal defendant

to request a reduction in sentence, also known as “compassionate release,” for “extraordinary and

compelling reasons” after exhausting administrative remedies. 18 U.S.C. § 3582(c)(1)(A); see

United States v. Alexander, Crim. Action No.: 19-32 (FLW), 2020 U.S. Dist. LEXIS 85609, at *5

(D.N.J. May 15, 2020). Before a defendant can bring a motion for reduced sentence on his own

behalf directly with the district court, a defendant “must ask the Bureau of Prisons . . . to do so on




2
  Defendant was sentenced in February 2011, but was credited with time served for the time he
spent in pre-trial detention. (See Government Opp’n Br. 4, ECF No. 43).
                                                  3
 Case 3:10-cr-00250-PGS Document 47 Filed 07/13/20 Page 4 of 12 PageID: 204



[his] behalf, give BOP thirty days to respond, and exhaust any available administrative appeals.”

United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (citing § 3582(c)(1)(A)).

       If a motion is timely filed by the defendant, then a court may reduce an inmate’s sentence

if (1) it finds that there are “extraordinary and compelling reasons” that warrant a reduction; (2)

the reduction would be “consistent with applicable policy statements issued by the Sentencing

Commission” as well as the Court’s independent assessment; and (3) it considers the sentencing

factors set forth in § 3553(a), as applicable. 18 U.S.C. § 3852(c)(1)(A); see United States v. Brown,

Crim. Nos. 07-890; 07-19 (RBK), 2020 U.S. Dist. LEXIS 84223, at *5 (D.N.J. May 13, 2020).

       As such, a defendant seeking a reduction in his sentence under the First Step Act “bears

the burden” of proving that he has (1) exhausted administrative remedies before seeking judicial

review, and (2) that compelling and extraordinary reasons exist to justify compassionate release.

United States v. Sellers, Crim. No. 10-434 (RMB), 2020 U.S. Dist. LEXIS 72991, at *2 (D.N.J.

Apr. 24, 2020) (citing 18 U.S.C. § 3582(c)(1)(A)).

                                                III.

       In this case, Defendant has failed to demonstrate that extraordinary and compelling reasons

exist that would warrant his release from FCI Loretto.

       At the outset, the parties agree that Defendant has successfully exhausted his administrative

remedies. Therefore, the Court will address the merits of Defendant’s motion, beginning with the

arguments related to his medical conditions.

       Congress did not define the term “compelling and extraordinary reasons,” but instead

directed the U.S. Sentencing Commission to “describe what should be considered extraordinary

and compelling reasons for sentence reduction, including the criteria to be applied and a list of

specific examples.” 28 U.S.C. § 994(t). Although the Sentencing Commission has not updated



                                                 4
 Case 3:10-cr-00250-PGS Document 47 Filed 07/13/20 Page 5 of 12 PageID: 205



its Policy Statement since the passage of the First Step Act in 2018, the Commission’s Policy

Statement still provides useful guidance for district courts in identifying extraordinary and

compelling reasons for a defendant’s eligibility for compassionate release. See Alexander, 2020

U.S. Dist. LEXIS 85609, at *6-7; United States v. Rodriguez, Criminal Action No. 2:03-cr-00271-

AB-1, 2020 U.S. Dist. LEXIS 58718, at *9-10 (E.D. Pa. Apr. 1, 2020); see also U.S. Sentencing

Guidelines Manual (“U.S.S.G.”), § 1B1.3, Application Note 1 (U.S. Sentencing Comm’n 2018).

       The Sentencing Commission’s Policy Statement provides that a defendant may

demonstrate extraordinary and compelling circumstances for compassionate release based on the

medical condition of the defendant; the age of the defendant; the defendant’s family circumstances;

or for “other reasons.” U.S.S.G. § 1B1.13, Application Note 1. Relevant to Defendant’s motion

in the present case, a defendant may show extraordinary and compelling reasons for release based

on a medical condition where (1) “[t]he defendant is suffering from a terminal illness (i.e., a serious

and advanced illness with an end of life trajectory),” or (2) he is “(I) suffering from a serious

physical or medical condition, (II) suffering from a serious function or cognitive impairment, or

(III) experiencing deteriorating physical or mental health because of the aging process, that

substantially diminishes the ability of the defendant to provide self-care within the environment of

a correctional facility and from which he or she is not expected to recover.” Id. at 1(A).

       Here, Defendant’s argument is based on his assertion that his chronic respiratory ailments

constitute “serious physical or medical condition[s]” that cannot be addressed adequately at FCI

Loretto. See id. at 1(A)(ii)(I). Specifically, Defendant indicates that he suffers from asthma and

bronchitis—conditions from which he has suffered before his imprisonment—and that these pre-

existing respiratory conditions render him particularly vulnerable to medical complications if he




                                                  5
    Case 3:10-cr-00250-PGS Document 47 Filed 07/13/20 Page 6 of 12 PageID: 206



contracts COVID-193. (See Def.’s Moving Br. 3). In support of his argument, Defendant cites to

an online information page created by the Centers for Disease Control and Prevention (CDC)

which states that “[p]eople with moderate to severe asthma may be at higher risk of getting very

sick from COVID-19. COVID-19 can affect your respiratory tract (nose, throat, lungs), cause an

asthma attack, and possibly lead to pneumonia and acute respiratory disease.”4 (Id. at 7).

        Furthermore, Defendant argues that in conjunction with his asthma and bronchitis, his risk

of exposure to COVID-19 is especially high considering the prison conditions at FCI Loretto.

Defendant admits that, when he filed his motion, FCI Loretto had no confirmed cases of the virus

among the inmate population and prison staff. (Def.’s Moving Br. 10). Nevertheless, Defendant

maintains that “it is only a matter of time” before COVID-19 enters and spreads in FCI Loretto,

since the virus has permeated numerous federal prisons across the country. (Id.). Defendant also

claims that the health precautions that the BOP has undertaken to prevent the spread of the virus

throughout federal prisons have been unsuccessful, generally speaking, in containing the virus, as

many inmates and prison staff members in various prisons have tested positive for the virus5.

        In opposition, the Government acknowledges that Defendant suffers from asthma, but

undercuts the severity of his asthma condition. The Government points out that Defendant has

been diagnosed with Step 1 asthma, which, according to Defendant’s medical records dated June

1, 2019 to June 1, 2020, is a “mild intermittent” type of asthma. (See Gore Medical Reports, Ex.



3
  Since, by now, COVID-19 is generally familiar to most, a synopsis of the COVID-19 pandemic
is unnecessary.
4
  CDC, People with Moderate to Severe Asthma, Coronavirus Disease 2019 (COVID-19),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html (last visited
July 7, 2020).
5
 See Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited
July 7, 2020).
                                                6
    Case 3:10-cr-00250-PGS Document 47 Filed 07/13/20 Page 7 of 12 PageID: 207



B to Government’s Opp’n Br.). Thus, the Government avers that Defendant’s asthma is minor

and generally controllable through the use of Defendant’s albuterol inhaler; hence, Defendant’s

asthma is distinguishable from the “moderate to severe” asthma the CDC has warned can cause

serious complications if one contracts COVID-196. Also, the Government questions whether

Defendant currently suffers from bronchitis, because although the PSR, which was prepared in

2010, indicates that Defendant suffers from bronchitis during the winter months, (see PSR ¶¶ 87),

Defendant’s medical records within the past year do not mention a bronchitis diagnosis, (see Gore

Medical Reports).

          Moreover, the Government submitted a Declaration by FCI Loretto’s Health Services

Administrator which sets forth the practices and procedures the prison has employed to avert the

spread of COVID-19. (Declaration of Norman Weidlich, Health Services Administrator, FCI

Loretto (“Weidlich Decl.”), Ex. C to Government’s Opp’n Br., ECF No. 43-2). Examples of

precautions FCI has implemented include the following: all staff entering the facility are screened

for symptoms and have their temperatures taken prior to admittance into the facility; all staff are

required to wear surgical or facial masks; inmate internal movement has been limited to maximize

social distancing; all social visits have been suspended; symptomatic inmates are tested for the

virus while asymptomatic inmates with exposure risk factors are quarantined; and soap is widely

available to both staff and inmates. (Id.). Accordingly, the Government maintains that the nature

of Defendant’s asthma and alleged bronchitis, the absence of any confirmed cases of COVID-19

at FCI Loretto, and the various health precautions the prison has undertaken prove that Defendant

should not be released from prison.




6
    See p.6, n.4, supra (emphasis added).
                                                7
    Case 3:10-cr-00250-PGS Document 47 Filed 07/13/20 Page 8 of 12 PageID: 208



          In response, Defendant argues that his medical records also evince that his obesity, sex

(male), and race (African American) are additional factors that raise his vulnerability to

complications should he contract the virus. (See generally Def.’s Reply Br., ECF No. 44).

Defendant concedes that FCI Loretto’s COVID-19 practices and procedures comply with CDC

guidelines; yet, Defendant posits that the prison’s health measures are inadequate because they do

not protect him from being infected by an asymptomatic or pre-symptomatic individual in the

prison, nor does FCI Loretto have a plan to protect vulnerable inmates like him. (Id. at 16-17).

          Here, both the COVID-related care being offered at FCI Loretto and Defendant’s medical

conditions fail to demonstrate that compassionate release is necessary. Defendant attempts to

undermine the myriad health initiatives that FCI Loretto has implemented thus far by suggesting

that the prison must employ universal testing of inmates and prison staff. Yet, as Defendant

himself admits, FCI Loretto’s COVID-19 protocols conform to the CDC’s guidelines for

management of the virus in correctional and detention facilities7. (Def.’s Reply Br. 16). CDC’s

guidelines do not require global testing of inmates; instead, the CDC describes certain practices

that correctional facilities should administer to prevent and manage the virus, which sometimes

includes testing and quarantining of symptomatic individuals as well as quarantining of

asymptomatic individuals8. As evidenced in the Health Services Administrator’s Declaration, FCI

Loretto has adopted many of the CDC-recommended practices and procedures to curtail the spread

of the virus. (See Weidlich Decl.). Thus, Defendant’s argument falls short in this respect.




7
 See CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
Correctional   and      Detention      Facilities,    https://www.cdc.gov/coronavirus/2019-
ncov/community/correction-detention/guidance-correctional-detention.html (last visited July 7,
2020).

8
    Id.
                                                 8
 Case 3:10-cr-00250-PGS Document 47 Filed 07/13/20 Page 9 of 12 PageID: 209



       Moreover, based on Defendant’s recent medical records, his asthma appears to be relatively

mild and has been manageable throughout his tenure at the prison. For example, entries from

Defendant’s medical records indicate that Defendant is not required to use his albuterol inhaler

daily; that he uses his inhaler “appropriately;” and that his asthma “does not interfere with his

activity level.”   (Gore Medical Reports).      Furthermore, while Defendant’s asthma is well

documented by recent medical reports, Defendant’s bronchitis is not, thereby weakening

Defendant’s allegations of bronchitis. Even if Defendant suffers from bronchitis, Defendant has

failed to submit evidence to show that he has been unable to manage his bronchitis any differently

than he has managed his asthma.

       In addition, Defendant is fairly young in age (37 years old), which further suggests that he

is not in a high risk group to contract COVID-19, and Defendant does not allege that he has

contracted COVID-19. Defendant also asserts that his obesity, gender, and race, render him

particularly susceptible to medical complications if he contracted the virus. These arguments,

however, merit little weight because, once again, Defendant does not present evidence which

would substantiate his claim that the prison has failed to provide him adequate care based on these

additional factors. Accordingly, Defendant has not shown that his claimed medical conditions

substantially diminish his ability to provide self-care at FCI Loretto.

       Lastly, Defendant relies on a case from the Eastern District of Michigan. In that case, the

Defendant was housed at FCI Loretto and was granted compassionate release. United States v.

Amarrah, No. 17-20464, 2020 U.S. Dist. LEXIS 80396 (E.D. Mich. May 7, 2020). Amarrah,

however, is distinguishable from the present case because the defendant in that case suffered from

numerous debilitating ailments; the defendant had been convicted of health care fraud and was

thus not perceived to be a danger to the community; and court in that case found that FCI Loretto’s



                                                  9
    Case 3:10-cr-00250-PGS Document 47 Filed 07/13/20 Page 10 of 12 PageID: 210



COVID-19 testing regimen was insufficient. Amarrah, 2020 U.S. Dist. LEXIS 80396, at *11-23.

In this case, Defendant’s medical ailments are vastly different in kind and severity to the Amarrah

defendant; the nature of defendant’s convictions differ, as further explained below; and, as

discussed, FCI Loretto has complied with many of the CDC guidelines for management and testing

of the virus.

          In sum, it is doubtful whether Defendant is materially more vulnerable to the effects of

COVID-19 than other inmates. The Court understands and is sympathetic to Defendant’s fears

about his health while in prison as well as the rapidly evolving nature of COVID-19. Still, as the

U.S. Court of Appeals for the Third Circuit recently explained, “the mere existence of COVID-19

in society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597. As such, Defendant has

failed to demonstrate that his medical concerns rise to the level of extraordinary and compelling

reasons that would justify his compassionate release from prison.

                                                    IV.

          Next, the Court considers whether Defendant would pose a threat to the safety of his

community if released. Overall, the evidence shows that Defendant has not been completely

rehabilitated, which further warrants the denial of his release from prison.

          After considering the factors set forth in 18 U.S.C. § 3553(a), a district court may order the

compassionate release of a defendant if the defendant “is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g)9.” U.S.S.G. § 1B1.13. The

following factors are particularly relevant in this case: “(1) the nature and circumstances of the



9
    The § 3142(g) factors are substantially similar to the factors set forth in § 3553(a).
                                                    10
 Case 3:10-cr-00250-PGS Document 47 Filed 07/13/20 Page 11 of 12 PageID: 211



offense and the history and characteristics of the defendant”; and (2) “the need for the sentence

imposed,” which includes, inter alia, a sentence that justifiably “reflects the seriousness of the

offense,” that “afford[s] adequate deterrence to criminal conduct,” and “protect[s] the public from

further crimes of the defendant.” 18 U.S.C. § 3553(a)(1) and (2).

       In this case, Defendant states that he has taken responsibility for his previous actions and

alleges that, if released, he would be able to acclimate seamlessly into society because he will have

a stable home to live in and sufficient family support. Defendant also indicates that he has

developed various work-related skills, such as carpentry, accountant, and electrician skills, which

would help him obtain gainful employment if released.

       While this may be true, Defendant has been deemed a career offender and was convicted

in New Jersey state court for several drug-related crimes similar to the underlying offense of which

he was convicted here. In fact, Defendant was on probation for a previous drug-related offense

when he was arrested and subsequently convicted for the drug trafficking offense at issue here. In

addition, Defendant was sanctioned for two drug-related infractions while in prison: one in 2019

for marijuana possession, and another in 2015 where Defendant tested positive for marijuana. (See

Gore Inmate Discipline Data, Ex. D to Government’s Opp’n Br., ECF No. 43-3). This history

raises serious doubts about Defendant’s ability to conform his actions to the requirements of the

law, which therefore suggests that Defendant may pose a danger to the community if released.

       In reviewing the Defendant’s medical records, he has severe cannabis and alcohol

addictions. There were concerns raised that drug rehabilitation services may be unavailable to

Defendant if he remains at Loretto for two reasons. First, Gore has been accepted to the BOP’s

Residential Drug Abuse Program (RDAP), but due to the COVID-19 quarantine, he cannot be

transferred to a facility that administers an RDAP program. Secondly, since Gore’s anticipated



                                                 11
 Case 3:10-cr-00250-PGS Document 47 Filed 07/13/20 Page 12 of 12 PageID: 212



time of incarceration is drawing to a close, he may not have sufficient time to complete RDAP.

As a result, Defendant argues that compassionate release may afford more expeditious treatment.

Despite the contentions set forth by Defendant, it is speculative to accept those contentions as true

without some supporting evidence. In addition, BOP has other drug rehabilitation treatment which

may be available at Loretto; but no evidence of alternative programs has been submitted. It is

speculative for the Court to assume that no other drug rehabilitation treatment is available. The

Court acknowledges Defendant’s efforts to rehabilitate himself; however, the assertion that Gore

may be unable to undertake the RDAP program without any supporting evidence is insufficient to

overcome the high standard to show extraordinary and compelling circumstances.

                                                      V.

       As such, the Court denies Defendant’s motion for compassionate release. This denial will

be without prejudice if Defendant experiences a substantial deterioration in health or in the event

that a significant change in the health conditions at FCI Loretto occurs.

                                               ORDER

       This matter, having come before the Court on Defendant’s Motion for a Reduction in

Sentence/Compassionate Release (ECF Nos. 36, 39), and the Court having carefully reviewed and

taken into consideration the submissions of the parties, as well as the arguments and exhibits

therein presented, and for good cause shown, and for all of the foregoing reasons,

       IT IS on this 13th day of July, 2020,

       ORDERED that Defendant’s Motion for a Reduction in Sentence/Compassionate Release

(ECF Nos. 36, 39) is DENIED WITHOUT PREJUDICE.


                                      s/Peter G. Sheridan
                                      PETER G. SHERIDAN, U.S.D.J.


                                                 12
